Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciano Jr (US Pub App 2007/0270998).

Regarding claim 1, Luciano Jr discloses a container carrier (394), comprising: 
a body having a longitudinal channel having a central portion and two side portions, the central portion having a greater depth than a depth of channel portions on either side of the central portion (container carrier 394, Fig.16), 
wherein the body comprises roof portions that cover the two channel side portions (Fig.17), and 
wherein the carrier channel is configured to allow movement of containers only in the longitudinal direction of the channel (Fig.17).

Regarding claim 2, Luciano Jr further discloses the channel is configured to hold blister packages (Fig.16) (Abstract).

Regarding claim 3, Luciano Jr further discloses the channel is configured to (capable of) hold blister packages holding a single dose of medication (Fig.16) (Abstract).

Regarding claim 4, Luciano Jr further discloses having no roof above the central portion of the channel (Fig.17).

Regarding claim 5, Luciano Jr further discloses one or more blister packages inside the channel (Fig.16).

Regarding claim 6, Luciano Jr further discloses the channel is configured to hold a container having a base portion defining a cavity and a planar closure that encloses an open end of the base portion and extends beyond a width of the base portion (Fig.16).

Regarding claim 7, Luciano Jr further discloses one or more of the containers (402) (Fig.16).

Regarding claim 8, Luciano Jr further discloses the channel is configured to hold the container such that a bottom of the base portion does not touch a bottom of the central portion of the channel (Fig.16).

Regarding claim 9, Luciano Jr further discloses a plurality of blister packages each containing a single dose of medicine, the plurality of blister packages corresponding to a prescription order for a single patient (Abstract) (Para.118).

Regarding claim 10, Luciano Jr discloses a container carrier system, comprising: 
a first carrier (Fig.16) according claim 1; 

a means for pushing containers from the first carrier into the second carrier (Para.130).

Regarding claim 11, Luciano Jr discloses a system for holding and moving blister packages, comprising: 
a blister package holder  defining a cavity (394), the blister package holder having a longitudinal direction (Figs.16-17), 
wherein the blister package holder cavity has a cross-section shaped like a cross- section of a top-hat (Fig.16), and a portion of the holder corresponding to a brim of the top-hat is configured to hold flanges of the blister package (Fig.16), and 
wherein the blister package holder allows movement of the blister packages only in the longitudinal direction (Figs.16-17) (Para.130).

Regarding claim 12, Luciano Jr discloses a method of holding a plurality of blister packages (402), each blister package comprising a base portion defining a cavity and a planar closure that encloses an open end of the base portion and extends beyond a width of the base portion (Fig.16), comprising: 
placing the plurality of blister packages in a carrier having a carrier body having a longitudinal channel having a central portion and two side portions (Fig.16), the central portion having a greater depth than a depth of channel portions on either side of the central portion (Fig.16), 
wherein the body comprises roof portions that cover the two channel side portions (Fig.17), and 
wherein the carrier channel is configured to allow movement of the plurality of blister packages only in the longitudinal direction of the channel (Figs.16-17) (Para.130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hellenbrand, Carson, Siegel, Wigoda and Artusi further disclose elements of container carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652